10 F.3d 807
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey J. WOJCIK, Defendant-Appellant.
No. 93-5110.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 5, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.
Scott A. Ollar, LAW OFFICES OF SCOTT A. OLLAR, for Appellant.
William D. Wilmoth, United States Attorney, Thomas O. Mucklow, Assistant United States Attorney, for Appellee.
N.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Jeffrey J. Wojcik appeals from the district court order revoking his probation and sentencing him to a five-year and a concurrent one-year term of imprisonment.  Finding no error below, we affirm.


2
Wojcik admitted during his revocation hearing that he had failed to follow the directions of his probation officer, which was a condition of his probation.  Wojcik complains now that the district court judge considered improper evidence in revoking his probation.  The district court was presented with evidence that Wojcik's mother had stolen Wojcik's ex-wife's car during an earlier probation revocation hearing.  However, the district court expressly and repeatedly stated that this unfortunate incident would not be considered in the court's decision.


3
This Court reviews the district court's decision only to determine whether the district court abused its discretion.   United States v. Cates, 402 F.2d 473, 474 (4th Cir. 1968).  The district court only need be reasonably satisfied that the terms of probation were violated.  Id. Wojcik's own admissions constituted sufficient evidence for the district court's decision to revoke probation.  Further, the record reveals that the district court did not consider Wojcik's mother's actions in determining whether to revoke parole.  Therefore, we affirm the district court order revoking probation and re-imposing its original sentence.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED